Citation Nr: 0123804	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  93-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disorder.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
March 1988.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1992 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied entitlement to a rating in 
excess of 10 percent for a disability of the right knee.  

In June 1996, the Board affirmed the RO's decision and denied 
the veteran's appeal for an increased rating for disability 
of the right knee.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  

In a joint motion to vacate the Board's decision, the 
Secretary of the Department of Veterans Affairs and the 
veteran's attorney agreed to vacate the Board's decision 
relating to entitlement to an increased rating for a 
disability of the right knee (Joint Motion).  The Joint 
Motion noted that, in evaluating the disability of the right 
knee, the VA examination and the Board failed to adequately 
consider the veteran's complaints of pain, weakness, and loss 
of function as provided in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The parties agreed that a remand was necessary to 
ensure further proper development, including an opportunity 
to provide the veteran with another examination, if deemed 
necessary.  Thereafter, in March 1998, the Court granted the 
Joint Motion, vacated the Board's June 1996 decision on the 
principle basis that it failed to articulate adequate reasons 
and bases for denying an increased evaluation, noting, in 
particular, the failure to address issues raised in DeLuca, 
supra, and remanded the case to the Board for additional 
development in accord with the Joint Motion. 

In July 1998, the Board remanded the case to the RO to 
provide the veteran with an opportunity to submit private 
medical records and employment records.  The Board also 
requested that the veteran receive another VA examination.  

VA outpatient treatment reports were received in 1998.  In 
February 1999, a VA examination was conducted.  The examiner 
failed to state whether he had reviewed the veteran's claims 
file.  The examiner did mention that the veteran was 
scheduled for a MRI in March 1999.  

In May 1999, the RO continued the 10 percent rating for the 
veteran's right knee disability, providing the veteran with a 
supplemental statement of the case relating to that 
determination.  

An October 1999 contact report shows that the RO contacted 
the February 1999 VA examiner and indicates that the examiner 
stated that he had reviewed the claims file prior to his 
examination of the veteran.  

In February 2000, the Board again remanded the case for 
additional development.  The Board requested that the RO 
obtain copies of the veteran's VA outpatient treatment 
reports for 1999, including that for the scheduled MRI in 
March 1999.  These reports subsequently were received by the 
RO and associated with the claims file.

In March 2000, the veteran's attorney requested documentation 
that the VA examiner in February 1999 had, in fact, reviewed 
the veteran's claims file prior to examining the veteran.  

In May 2000, the RO sent the veteran and his representative a 
supplemental statement of the case indicating that the 
additional evidence received since the last supplemental 
statement of the case, including VA outpatient treatment 
reports from February 1996 and the report of the March 1999 
MRI, had been reviewed.  The supplemental statement of the 
case indicated that the additional evidence did not establish 
entitlement to an increased rating in excess of 10 percent 
for disability of the right knee.  

In October 2000, the veteran testified at a hearing before 
the undersigned Board Member sitting in St. Petersburg, 
Florida, at which time he stated that a private physician, 
Dr. P. H., M.D., had suggested surgery for the continued 
disability of the right knee.  The veteran's attorney also 
requested copies of the outpatient treatment reports 
mentioned in the May 2000 supplemental statement of the case, 
and requested that a new VA examination be conducted, since 
it was not clear whether the February 1999 VA examiner had, 
in fact, reviewed the veteran's claims file prior to the 
examination of the veteran or had considered the provisions 
of DeLuca.  

In December 2000, the Board remanded the case so that the RO 
could obtain a statement from Dr. P. H. concerning his 
examination and treatment of the veteran. 


FINDINGS OF FACT

1.  At an October Travel Board hearing, the veteran's 
attorney requested copies of VA outpatient treatment reports 
mentioned in the May 2000 supplemental statement of the case.

2.  The Board issued a remand as to this appeal on December 
29, 2000, which did not ask that the RO furnish the requested 
VA treatment reports to the veteran's attorney.


CONCLUSION OF LAW

To ensure that the veteran is not denied due process of law, 
the Board's decision dated December 29, 2000 is vacated.  
38 U.S.C.A. § 7104 (West 1999 & Supp. 2001); 38 C.F.R. 
§ 20.904 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in July 1998 and February 2000, the Board 
remanded the case to the RO for additional development, in 
particular, to obtain a new VA examination complying with 
DeLuca, supra, and copies of outpatient treatment reports, 
including a March 1999 MRI report.  A May 2000 supplemental 
statement of the case indicated that the additional 
outpatient treatment reports had been received and reviewed 
and did not establish entitlement to an increased rating for 
the veteran's right knee disability.  However, at an October 
2000 Travel Board hearing, the veteran's attorney requested 
copies of the recent treatment records, upon which the May 
2000 RO decision relied, and a new examination in view of the 
lack of confirmation that the February 1999 VA examiner had, 
in fact, reviewed the veteran's claims file and had 
considered the provisions of DeLuca.

In December 2000, the Board remanded the case so that the RO 
could obtain a statement and records from Dr. P. H. 
concerning his examination and treatment of the veteran, but 
did not request that the RO furnish the requested VA 
treatment reports to the veteran's attorney.

In July 2001, the veteran's attorney requested that the 
December 2000 BVA remand be vacated.  The attorney noted that 
only recently he had received a transcript of the 
October 2000 hearing before the Board.  The attorney stated 
that the December 2000 BVA remand failed to provide the 
veteran full due process of law.  Specifically, he contends 
that the December 2000 Board remand did not order that the 
veteran's attorney be provided with copies of VA outpatient 
treatment reports, including the March 1999 MRI report, that 
were mentioned in the May 2000 supplemental statement of the 
case.  The attorney requested that, in addition, a new 
examination be scheduled for the veteran, in view of the lack 
of confirmation that the VA examiner in February 1999 had, in 
fact, reviewed the veteran's claims file and had, in fact, 
considered the provisions of DeLuca, supra.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or his representative, or upon the Board's own 
motion, when the appellant was denied due process.  38 C.F.R. 
§ 20.904 (2000).  Therefore, in order to assure due process 
of law and to afford the veteran every equitable 
consideration, the Board's decision of December 29, 2000 is 
vacated.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. 
§ 20.904.  Accordingly, a new remand replacing that issued in 
December 2000 follows.


ORDER

The motion to vacate is granted and the Board's decision of 
December 29, 2000 is vacated.


REMAND

As noted above, the veteran's attorney has requested copies 
of VA outpatient treatment reports received in the last few 
years, and specifically, those reports since February 1996 
that were utilized and mentioned in the May 2000 supplemental 
statement of the case.  The Board believes that such copies 
should be furnished to the attorney before final appellate 
action.  

In addition, the RO should contact Dr. P. H. and request 
copies of all reports relating to examination and treatment 
of the veteran.  The RO should request Dr. P. H.'s address 
and obtain a release from the veteran.  The records should 
then be associated with the claims file.  

The RO also should obtain copies of all of the veteran's VA 
treatment reports since December 31, 1998.  

Finally, the RO should make arrangements for an orthopedic 
examination of the veteran to determine the nature and 
severity of his right knee disability.  The claims file 
should be provided to the examiner prior to and during the 
examination of the veteran, and the examiner should state for 
the record that he has examined the claims file.  The 
examiner should provide a comprehensive report as to the 
veteran's complaints, pertinent history, symptoms, and 
findings.  The examiner should report the existence and 
degree of pain, functional impairment, and weakness, as 
required by 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  

Lastly, the Board notes that while the appeal was pending, 
there was a significant change in the law pertaining to 
veterans' benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  VA has also revised 
the provisions of 38 C.F.R. § 3.159 effective November 9, 
2000, in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  The VCAA modifies the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the 38 U.S.C.A. 
§ 5103A (West Supp. 2001), and 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159), in addition to the 
development requested.  

2.  The RO should obtain copies of all of 
the veteran's VA treatment reports since 
December 31, 1998.  

3.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of non-VA treatment 
for his right knee disability, in 
particular, examination and treatment 
reports from Dr. Phil Hardy.  After 
securing the necessary releases, the RO 
should attempt to obtain any pertinent 
medical reports not already of record and 
associate them with the claims file.

4.  After completion of these actions, 
the RO should schedule a VA orthopedic 
examination of the veteran to determine 
the nature and extent of his right knee 
disability.  All clinical tests which are 
deemed necessary should be conducted.  
The claims file and this order must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination.  The examiner should 
indicate in his report that he reviewed 
the claims file for the examination.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report relating to the veteran's right 
knee disability should address whether 
any pain (including painful motion or 
pain with use), flare-ups of pain, 
weakened movement, excess fatigability, 
or incoordination results in functional 
loss.  The examiner should state whether 
any right knee pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by visible 
behavior.  To the extent that is 
possible, any functional loss that is 
present due to the right knee disability 
should be expressed as degrees of 
limitation of motion or ankylosis of the 
knee.  The examiner should clearly 
outline the rationale for any opinion 
expressed.

5.  The RO should, upon completion of the 
above, send the veteran's attorney copies 
of the veteran's treatment records from 
Dr. Phil Hardy, copies of the veteran's 
VA treatment reports from January 31, 
1996 to the present, and a copy of the VA 
examination of the veteran.  

6.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998). 

7.  When the above development has been 
completed, the RO should review the 
expanded record and readjudicate the 
claim for a rating in excess of 
10 percent for disability of the right 
knee.  The RO should consider the claim 
based on all the pertinent evidence of 
record, and all applicable laws and 
regulations, as well as the Court's 
decision in DeLuca  v. Brown, 8 Vet. App. 
202 (1995), with application of 38 C.F.R. 
§§ 4.40 and 4.45.  If the benefits sought 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  The veteran and his 
representative are free to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran need take no action until he receives 
further notice.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



